SCHEDULE 14 C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No.1 ) Check the appropriate box: xPreliminary Information Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) oDefinitive Information Statement China America Holdings, Inc. (Name of Registrant As Specified in Charter) xNo fee required. oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1)Title of each class of securities to which transaction applies: N/A 2)Aggregate number of securities to which transaction applies: N/A 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined:N/A 4) Proposed maximum aggregate value of transaction: N/A 5) Total fee paid: N/A oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: none 2) Form, Schedule or Registration Statement No.: N/A 3) Filing Party: N/A 4) Date Filed: N/A CHINA AMERICA HOLDINGS, INC. Xi Lv Biao Industrial Park Longdu Street Zhucheng City, Shangdong Province, China262200 Telephone: 86-536-6046925 Dear Shareholders: We are writing to advise you that our board of directors and the holders of a majority of our outstanding common stock (the “Majority Holders”) have approved: · The adoption of amendments to our Articles of Incorporation (the “Charter Amendment”) to: o effect a 400 for 1 reverse split of our issued and outstanding common stock (the “Reverse Stock Split”); o create a class of preferred stock consisting of 10,000,000 shares, the designations and attributes of which are left for future determination by our board of directors (the “Preferred Stock”); and o change our name to Ziyang Ceramics Corporation (the “Name Change”); and · The ratification and approval of the appointment of two directors to serve on our board of directors (the “Director Appointments”). These actions were approved by our board of directors on November 24, 2011, and the Majority Holders approved these actions by written consent in lieu of a special meeting on [], 2011 (the “Written Consent”) in accordance with the relevant sections of the Florida Business Corporation Act (“FBCA”). WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you.The accompanying information statement is furnished only to inform our shareholders of record on [], 2011 (the “Record Date”) of the corporate action taken by the Majority Holders in accordance with Rule 14c-2 of the Securities Exchange Act of 1934.These corporate actions will become effective as soon as possible, but not sooner than 20 days following the date that the accompanying information statement is first mailed to our shareholders. The information statement is first mailed to you on or about [X], 2011.The accompanying information statement also constitutes notice under Section 607.0704 of the FBCA that the corporate action was taken by Written Consent of the Majority Holders. Please feel free to call us at 86-536-6046925 should you have any questions on the enclosed information statement.We thank you for your continued interest in China America Holdings, Inc. For the Board of Directors of CHINA AMERICA HOLDINGS, INC. [X], 2011
